EXHIBIT 10.1

$75,000,000

12% Senior Secured Notes Due 2010

Warrants to Purchase Common Stock

VELOCITY EXPRESS CORPORATION

PURCHASE AGREEMENT

Purchase Agreement (this “Agreement”) is entered into on July 3, 2006 by and
among Velocity Express Corporation, a Delaware corporation (the “Company”), the
entities identified as guarantors of the Notes (as defined below) on the
signature page to this Agreement (collectively, the “Guarantors”) and the
persons and entities identified as purchasers on the signature page to this
Agreement (each, a “Purchaser” and collectively the “Purchasers”). Jefferies &
Company, Inc. joins this Agreement only for purposes of Section 5(f) and
Section 11 and solely in its capacity as Closing Agent (as defined in
Section 5(f)).

Background:

The Company proposes to issue and sell to the Purchasers, and the Purchasers
propose to purchase from the Company, 75,000 units (the “Units”), consisting of
$75,000,000 aggregate principal amount of the Company’s 12% Senior Secured Notes
due 2010 (the “Notes”), as guaranteed by each subsidiary of the Company listed
on Annex II to this Agreement (the “Guarantors”), and warrants (each, a
“Warrant”) to purchase an aggregate of 25,875,000 shares (collectively, the
“Warrant Shares”) of common stock, par value $0.004 of the Company (the “Common
Stock”). Each Unit will consist of $1,000 principal amount of Notes and a
Warrant to purchase 345 Warrant Shares. The Units, the Notes, the Warrants and
the Warrant Shares are hereinafter referred to collectively as the “Securities.”

The Notes are to be issued pursuant to the provisions of an indenture dated as
of the date hereof (the “Indenture”) between the Company and Wells Fargo Bank,
N.A., as trustee (the “Trustee”).

Certain subsidiaries of the Company will guarantee the Notes on a senior secured
basis (the “Guarantees”). The Notes will have the benefit of the Security
Documents (as defined in the Indenture), pursuant to which the Company and the
Guarantors will, among other things, grant liens on certain of their assets as
set forth in the Security Documents. As used in this Agreement, “Notes” shall
include the Guarantees, unless the context otherwise requires.

Concurrently with the execution and delivery of this Agreement, the Company is
issuing: (a) shares of the Company’s Series Q convertible preferred stock, par
value $0.004 per share (the “Series Q Preferred Stock”), for aggregate cash
consideration of at least $40.0 million; (b) units (the “Exchange Units”)
consisting of Notes and warrants to purchase shares of Common Stock (the
“Exchange Warrant Shares”) on terms substantially equivalent to the Warrants and
2,465,418 shares of Common Stock (the “Exchange Shares”), which Exchange Units
and



--------------------------------------------------------------------------------

Exchange Shares are being issued in partial consideration for the acquisition by
the Company of Series A Convertible Preferred Stock of CD&L, Inc., common stock
of CD&L, Inc. and certain warrants for cash to acquire common stock of CD&L,
Inc. from investors in CD&L, Inc. and is acquiring from certain holders Series A
Convertible Subordinated Debentures, warrants, and common stock of CD&L, Inc.
(collectively, the “CD&L Securities”) and (c) shares of Series Q Preferred
Stock, warrants and Common Stock (collectively, the “Compensatory Securities”)
to certain persons and entities who provided services to the Company in
connection with the transactions contemplated by this Agreement, the CD&L
Securities Purchase Agreements (as defined below), the purchase agreement
related to the Series Q Preferred Stock or the Merger Agreement.

Holders (including subsequent transferees) of the Warrants will have the
registration rights set forth in the Registration Rights Agreement dated as of
the date hereof (the “Registration Rights Agreement”) among the Company, the
Purchasers, the purchasers of the Series Q Preferred Stock, the Exchange Units
and the Exchange Shares and the initial holders of the Compensatory Securities.
Pursuant to the Registration Rights Agreement, the Company has agreed to file
with the Securities and Exchange Commission (the “Commission”) a shelf
registration statement pursuant to Rule 415 under the Securities Act (the “Shelf
Registration Statement”) to cover public resales of (a) the Warrant Shares, the
Exchange Warrant Shares, the Exchange Shares and the Common Stock underlying the
warrants included in the Compensatory Securities, (b) the Common Stock issuable
upon conversion of the Series Q Preferred Stock, (c) the Common Stock included
in the Compensatory Securities and (d) the Common Stock issuable upon conversion
of the Company’s other outstanding preferred stock that is not currently
included in a registration statement.

This Agreement and the Registration Rights Agreement, each duly executed by the
Purchasers, and the funds to be delivered to the Company by the Purchasers upon
the execution and delivery of this Agreement will be held in escrow by Wells
Fargo Bank, N.A., as escrow agent (the “Escrow Agent”), pursuant to an escrow
agreement (the “Escrow Agreement”). It is expected that this Agreement, the
Registration Rights Agreement and such funds will be released concurrently with
(a) the execution, delivery and performance of the stock purchase agreement
pertaining to the Series Q Preferred Stock, (b) the execution and delivery of
the purchase agreements related to the CD&L Securities (collectively, the “CD&L
Securities Purchase Agreements”) and consummation of the transaction
contemplated thereby, (c) the execution and delivery of the voting agreements
between the Company and each of Albert Van Ness, Jr., William T. Brannan,
Michael Brooks, Russell J. Reardon, Vincent P. Brana, Jack McCorkell and Matthew
J. Morahan (collectively, the “Voting Agreements”); (d) the execution and
delivery of the Agreement and Plan of Merger dated concurrently with this
Agreement by and among the Company, CD&L Acquisition Corp. and CD&L, Inc. (the
“Merger Agreement”) and (e) the satisfaction of the other conditions set forth
in this Agreement. Notwithstanding the deposit of this Agreement pursuant to the
Escrow Agreement, this Agreement will be dated as of, and will not be deemed to
have been executed and delivered until, the date it is released to the Company
in accordance with the terms of the Escrow Agreement.

The Securities will be offered and sold to the Purchasers without being
registered under the Securities Act of 1933, as amended (the “Securities Act”),
in reliance on one or more exemptions therefrom.

 

2



--------------------------------------------------------------------------------

For purposes of this Agreement, this Agreement, the Indenture, the Securities,
the Registration Rights Agreement, the Escrow Agreement and the Security
Documents referred to in the Indenture are referred to collectively as the “Unit
Transaction Documents” and, the Unit Transaction Documents, the documents
related to the issue and sale of the Series Q Preferred Stock, the CD&L
Securities Purchase Agreements, the Voting Agreements and the Merger Agreement
are referred to collectively as the “Transaction Documents”.

Agreement:

1. Purchase and Sale of the Units.

(a) On the basis of the representations, warranties and agreements contained in
this Agreement, and subject to the terms and conditions set forth in this
Agreement, the Company agrees to issue and sell to each Purchaser, and each
Purchaser, severally and not jointly, agrees to purchase from the Company, the
number of Units set forth across from such Purchaser’s name on Annex I to this
Agreement at a purchase price of $934.40 per Unit, which the Company and the
Purchasers agree shall be allocated between the Note and the Warrants comprising
each Unit in accordance with Section 9.

(b) Concurrently with the execution and delivery of this Agreement, the Company
shall deliver or cause to be delivered to the Purchasers certificates for the
Notes and the Warrants in the names of the respective Purchasers. Each
Purchaser’s Notes will be in global or registered form, in accordance with
written instructions previously provided by such Purchaser. Concurrently with
the execution and delivery of this Agreement, the respective Purchasers shall
deliver or cause to be delivered to the Company payment of the purchase price
for the number of Units set forth across from such Purchaser’s name on Annex I
to this Agreement by wire or book-entry transfer of immediately available funds.
The completion of the transactions contemplated by this Section 1(b) shall be
referred to herein as the “Closing”.

2. Representations and Warranties of the Company. The Company and the
Guarantors, jointly and severally, represent and warrant to, and agree with, the
Purchasers as follows:

(a) SEC Filings.

(i) The Company is subject to, and in full compliance with, the reporting
requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”). The Company has made available to each Purchaser
through the EDGAR system true and complete copies of the Company’s Annual Report
on Form 10-K for the fiscal year ended July 2, 2005 (and any amendments thereto
filed prior to the date of this Agreement), the Company’s Quarterly Reports on
Form 10-Q for the fiscal periods ended October 1, 2005, December 31, 2005 and
April 1, 2006, each of the Company’s Current Reports on Form 8-K filed since
July 2, 2005, the Company’s proxy statement pertaining to its annual meeting of
stockholders to be held on June 28, 2006 and each other filing made by the
Company with the Commission under the Exchange Act since July 2, 2005
(collectively, the “SEC Filings”). The Company has not made any filings with the
Commission under

 

3



--------------------------------------------------------------------------------

the Exchange Act since July 2, 2005 except for the SEC Filings. Except as set
forth in Annex III, the SEC Filings, when they were filed with the Commission
(or, if any amendment with respect to any such document was filed, when such
amendment was filed), complied in all material respects with the applicable
requirements of the Exchange Act and the rules and regulations thereunder and
did not, as of such date, contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. All reports and statements required to be filed by the
Company under the Securities Act and the Exchange Act have been filed, together
with all exhibits required to be filed therewith. The Company and each of its
direct and indirect subsidiaries (collectively, the “Subsidiaries”) are engaged
in all material respects only in the business described in the SEC Filings, and
the SEC Filings contain a complete and accurate description in all material
respects of the business of the Company and the Subsidiaries.

(ii) Each registration statement and any amendment thereto filed by the Company
and which has become effective since January 1, 2004 pursuant to the Securities
Act and the rules and regulations thereunder, as of the date such statement or
amendment became effective, complied as to form in all material respects with
the Securities Act and did not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary in
order to make the statements made therein not misleading; and each prospectus
filed pursuant to Rule 424(b) under the Securities Act, as of its issue date and
as of the closing of any sale of securities pursuant thereto did not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading,
and the Company will continue to make such filings as is necessary to comply
with the obligations of a company with a class of shares registered pursuant to
Rule 12(g) of the Exchange Act.

(iii) Each filing required to be made by the Company pursuant to the Securities
Act or the Exchange Act in connection with the acquisition of CD&L, Inc. or the
acquisition of any interest in CD&L, Inc. shall, when filed with the Commission,
comply in all material respects with the applicable requirements of the
Securities Act and the Exchange Act and the rules and regulations thereunder and
will not, as of such date, contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein not misleading.

For purposes of clarity, when any of the following representations and
warranties of the Company and the Guarantors in this Section 2 are qualified by
reference to disclosures in the SEC Filings, such qualification shall apply only
to express statements set forth in the body of the relevant SEC Filings and will
not include disclosures set forth in exhibits included in the SEC Filings.

(b) Organization, Good Standing. The Company and each of the Subsidiaries has
been duly organized and is validly existing as a corporation in good standing
under the laws

 

4



--------------------------------------------------------------------------------

of the jurisdiction of its incorporation, except to the extent such concept is
inapplicable in such jurisdiction. Each of the Company and the Subsidiaries is
duly qualified and licensed and in good standing as a foreign corporation in
each jurisdiction in which its ownership or leasing of any properties or the
character of its operations require such qualification or licensing (each of
which jurisdictions is designated on Annex IV to this Agreement), except where
the failure to be so qualified or licensed would not have a material adverse
effect on the condition, financial or otherwise, results of operations, business
or prospects of the Company and the Subsidiaries, taken as a whole (a “Material
Adverse Effect”) or where such concept is inapplicable in such jurisdiction.

(c) Subsidiaries. The Company does not own or control, directly or indirectly,
any corporation, association or other entity other than the Subsidiaries. There
are no Subsidiaries other than those set forth on Annex II. None of the
Subsidiaries owns or controls directly or indirectly, any corporation,
association or other entity. Except as described in the Annual Report on Form
10-K included among the SEC Filings, the Company owns, either directly or
through other Subsidiaries, all of the outstanding capital stock of each
Subsidiary, in each case free and clear of all liens, charges, claims,
encumbrances, pledges, security interests, defects or other restrictions or
equities of any kind whatsoever; and all outstanding capital stock of the
Subsidiaries has been duly authorized and validly issued and is fully paid and
non-assessable and not issued in violation of any preemptive rights or
applicable securities laws.

(d) Power and Authority. Each of the Company and the Subsidiaries has all
requisite power and authority (corporate and other), and has obtained any and
all requisite authorizations, approvals, orders, licenses, certificates,
franchises and permits of and from all governmental or regulatory officials and
bodies, to own or lease its properties and conduct its business as described in
the SEC Filings, except where the failure to have any such power, authority,
authorization, approval, order license, certificate, franchise or permit would
not have a Material Adverse Effect; each of the Company and the Subsidiaries is
and has been doing business in compliance with all such authorizations,
approvals, orders, licenses, certificates, franchises and permits and all
federal, foreign, state and local laws, rules and regulations, except where the
failure to be in compliance would not have a Material Adverse Effect; and
neither the Company nor any of the Subsidiaries has received any notice of
proceedings relating to the revocation or modification of any such
authorization, approval, order, license, certificate, franchise or permit which,
singly or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would have a Material Adverse Effect.

(e) Capitalization. The Company has an authorized capitalization as set forth in
part A of Annex V to this Agreement. After giving effect to the transactions
contemplated by this Agreement and the CD&L Securities Purchase Agreements and
the issue of the Compensatory Securities, the Company will have an authorized
capitalization as set forth in part B of Annex V to this Agreement. All issued
and outstanding equity securities of the Company (deeming the Series Q Preferred
Stock, the Exchange Units, the Exchange Shares and the Compensatory Securities
as outstanding for this purpose) have been duly authorized and validly issued
and are fully paid and non-assessable, as applicable; the holders thereof have
no rights of rescission with respect thereto and are not subject to personal
liability by reason of being such holders; and none of such securities were
issued in violation of the preemptive rights of any

 

5



--------------------------------------------------------------------------------

securityholder of the Company or any of the Subsidiaries or similar contractual
rights granted by the Company or any of the Subsidiaries.

(f) The Securities.

(i) The Notes will be issued pursuant to the terms and conditions of the
Indenture. The Indenture conforms in all material respects to the requirements
of the Trust Indenture Act of 1939, as amended (the “Trust Indenture Act”), and
the rules and regulations adopted by the Commission under the Securities Act,
the Exchange Act and the Trust Indenture Act (collectively, the “Rules and
Regulations”) applicable to an indenture which is qualified thereunder. The
Notes have been duly authorized and, when validly authenticated, issued,
delivered and paid for in the manner contemplated by the Indenture, will be duly
authorized, validly issued and outstanding obligations of the Company,
enforceable against the Company in accordance with their terms and entitled to
the benefits of the Indenture and the Security Documents.

(ii) The Warrants have been duly authorized and when validly issued, delivered
and paid for in the manner contemplated by this Agreement, will be duly
authorized, validly issued and outstanding obligations of the Company,
enforceable against the Company in accordance with their terms and will be duly
authorized, validly issued, fully-paid and non-assessable. The Warrant Shares
issuable upon exercise of the Warrants will, upon payment and issuance in
accordance with the terms of the Warrants, be duly authorized, validly issued,
fully-paid and non-assessable, and the Company has duly authorized and reserved
the Warrant Shares for issuance upon exercise of the Warrants.

(iii) The Warrant Shares will be issued in compliance with all applicable
federal and state securities laws and all applicable rules of the Nasdaq Stock
Market or any other stock exchange on which the Common Stock is then listed.

(iv) The Securities are not and will not be subject to any preemptive or other
similar rights of any securityholder of the Company or any of the Subsidiaries;
all corporate action required to be taken on behalf of the Company for the
authorization, issue and sale of the Securities has been duly and validly taken;
and the certificates representing the Warrant Shares will comply with the
requirements of the Delaware General Corporation Law.

(v) Upon the issuance and delivery pursuant to the terms of this Agreement and
the Indenture, as applicable, of the Securities, the Purchasers will acquire
good and marketable title thereto (subject to restrictions imposed by applicable
federal and state securities laws) free and clear of any lien, charge, claim,
encumbrance, pledge, security interest, defect or other restriction or equity of
any kind whatsoever (other than restrictions created by the Purchasers).

(g) Financial Statements. The consolidated financial statements of the Company
and the Subsidiaries together with the related notes thereto included in the
Annual Report on Form 10-K and the most recent Quarterly Report on Form 10-Q
included among the

 

6



--------------------------------------------------------------------------------

SEC Filings fairly present the financial position, income, changes in
stockholders’ equity, cash flow and results of operations of the Company and the
Subsidiaries at the respective dates and for the respective periods to which
they apply, and such financial statements have been prepared in conformity with
generally accepted accounting principles (“GAAP”) and the Rules and Regulations,
consistently applied throughout the periods involved (except as may be disclosed
therein or in the notes thereto, and, in the case of quarterly financial
statements, as permitted by Form 10-Q under the Securities Act). Except as set
forth in the financial statements of the Company set forth in the Annual Report
on Form 10-K and the most recent Quarterly Report on Form 10-Q included among
the SEC Filings, since the date of the latest financial statements included in
the most recent Quarterly Report on Form 10-Q included among the SEC Filings:
(i) neither the Company nor any of its Subsidiaries has incurred any
liabilities, contingent or otherwise, except those incurred in the ordinary
course of business, consistent (as to amount and nature) with past practices,
none of which, individually or in the aggregate, have had or could reasonably be
expected to have a Material Adverse Effect; (ii) there has been no material
adverse change or development involving a prospective material change in the
condition, financial or otherwise, or in the earnings, business, prospects or
results of operations of the Company and the Subsidiaries, taken as a whole,
whether or not arising in the ordinary course of business; (iii) neither the
Company nor any Subsidiary has entered into any material transaction other than
in the ordinary course of business; and (iv) the Company has not declared or
paid any dividend or made any other distribution on or in respect of its capital
stock. The outstanding debt, the property, both tangible and intangible, and the
businesses of each of the Company and the Subsidiaries conform in all material
respects to the descriptions thereof contained in the Annual Report on Form 10-K
and the most recent Quarterly Report on Form 10-Q included among the SEC
Filings.

(h) Taxes. Each of the Company and the Subsidiaries has filed all income and
franchise tax returns required to be filed (after giving effect to all
permissible extensions) through the date hereof by it in any jurisdiction, and
has paid all taxes shown to be due on such returns or claimed to be due from
such entities, other than those being contested in good faith, except where the
failure to so file or pay would not have a Material Adverse Effect. All tax
liabilities, including those being contested by the Company or the Subsidiaries
are adequately reserved for in the Company’s financial statements (in accordance
with GAAP). No tax deficiency has been asserted and no tax proceedings are
pending or, to the knowledge of the Company, are threatened against the Company
or any of the Subsidiaries which, if adversely determined would have a Material
Adverse Effect, and to the knowledge of the Company, no such deficiency or
proceeding is contemplated.

(i) No Transfer Tax. No transfer tax, stamp duty or other similar tax is payable
by or on behalf of the Purchasers in connection with (i) the issuance by the
Company of the Securities, (ii) the purchase by the Purchasers of the Notes or
the Warrants from the Company or (iii) the consummation by the Company of any of
its obligations under this Agreement, the Indenture, the Warrants, the Escrow
Agreement or the Security Documents.

(j) Insurance. Each of the Company and the Subsidiaries maintains liability,
casualty and other insurance (subject to customary deductions and retentions)
against such risk of the types and in the amounts customarily maintained by
companies of comparable size to the

 

7



--------------------------------------------------------------------------------

Company engaged in similar businesses in similar industries, all of which
insurance is in full force and effect.

(k) Litigation. There is no action, suit, proceeding, litigation or governmental
proceeding pending or, to the knowledge of the Company, threatened or
contemplated against (or circumstances that are reasonably likely to give rise
to the same), or involving the properties or businesses of, the Company or any
of the Subsidiaries which questions the validity of the capital stock of the
Company or any of the Subsidiaries or any of the Transaction Documents or of any
action taken or to be taken by the Company or any of the Subsidiaries pursuant
to or in connection with any of the Transaction Documents. There are no pending
actions, suits or proceedings against or affecting the Company, its Subsidiaries
or any of its or their properties involving an amount in controversy in excess
of $150,000; and to the knowledge of the Company, no such actions, suits or
proceedings are threatened or contemplated.

(l) Authority and Binding Effect of Transaction Documents.

(i) The Company has the legal right and corporate power and authority to
authorize, issue, deliver and sell the Securities, to enter into the Transaction
Documents and to consummate the transactions provided for in the Transaction
Documents. This Agreement and each of the other Transaction Documents has been
duly and properly authorized, executed and delivered by the Company. When the
Company has duly executed and delivered each of the other Transaction Documents
(assuming the due execution and delivery thereof by each other party thereto),
each of the Transaction Documents will constitute a legal, valid and binding
agreement of the Company enforceable against the Company in accordance with its
terms, except as rights to indemnification may be limited by federal or state
securities laws and except for the effect of bankruptcy, insolvency,
reorganization, moratorium and other similar laws relating to or affecting the
rights of creditors generally.

(ii) Each Guarantor has the legal right and corporate (or other) power and
authority to authorize and make the Guarantees, to enter into the Transaction
Documents to which it will be a party and to consummate the transactions to
which it will be a party provided for in such Transaction Documents. Each
Guarantor has duly and properly authorized, executed and delivered this
Agreement and each of the other Transaction Documents to which it is a party.
When each Guarantor has duly executed and delivered this Agreement and each of
the other Transaction Documents to which it will be a party (assuming the due
execution and delivery thereof by each other party thereto), this Agreement and
each of the other Transaction Documents to which such Guarantor will be a party
will constitute a legal, valid and binding agreement of such Guarantor,
enforceable against such Guarantor in accordance with its terms, except as
rights to indemnification may be limited by federal or state securities laws and
except for the effect of bankruptcy, insolvency, reorganization, moratorium and
other similar laws relating to or affecting the rights of creditors generally.

(iii) Prior to the date of this Agreement, the holders of a majority of the
issued and outstanding shares of Common Stock have executed and delivered to the

 

8



--------------------------------------------------------------------------------

Company, in accordance with the Delaware General Corporation Law, a duly
executed and dated written consent of stockholders approving the issuance of the
Securities.

(m) Non-Contravention.

(i) None of the Company’s issue and sale of the Securities, the execution or
delivery of the Transaction Documents, its performance hereunder and thereunder
or its consummation of the transactions contemplated herein and therein
conflicts or will conflict with or results or will result in any breach or
violation of any of the terms or provisions of, or constitutes or will
constitute a default under, or results or will result in a right of acceleration
of performance or the creation or imposition of any lien, charge, claim,
encumbrance, pledge, security interest, defect or other restriction or equity of
any kind whatsoever upon any property or assets of the Company or any of the
Subsidiaries pursuant to the terms of, (A) the certificate of incorporation or
by-laws of the Company or any of the Subsidiaries, (B) any license, contract,
indenture, mortgage, deed of trust, voting trust agreement, stockholders’
agreement, note, loan or credit agreement or other agreement or instrument to
which the Company or any of the Subsidiaries is a party or by which it or any
Subsidiary is or may be bound or to which its or any of the Subsidiaries’
properties or assets is or may be subject, or any indebtedness, or (C) any
statute, judgment, decree, order, rule or regulation directly applicable to the
Company or any of the Subsidiaries of any arbitrator, court, regulatory body or
administrative agency or other governmental agency or body, having jurisdiction
over the Company or any of the Subsidiaries or any of their respective
activities or properties, which, with respect to the foregoing clauses (B) and
(C) only, breach, violation or default would have a Material Adverse Effect.

(ii) None of the Guarantors’ grant of the Guarantees, the execution or delivery
of the Transaction Documents to which any of them is a party, the performance by
them of any of the Transaction Documents or their consummation of the
transactions contemplated in any of the Transaction Documents conflicts or will
conflict with or results or will result in any breach or violation of any of the
terms or provisions of, or constitutes or will constitute a default under, or
results or will result in a right of acceleration of performance or the creation
or imposition of any lien, charge, claim, encumbrance, pledge, security
interest, defect or other restriction or equity of any kind whatsoever upon any
property or assets of the Company or any of the Subsidiaries pursuant to the
terms of, (A) the certificate of incorporation or by-laws of the Company or any
of the Subsidiaries, (B) any license, contract, indenture, mortgage, deed of
trust, voting trust agreement, stockholders’ agreement, note, loan or credit
agreement or other agreement or instrument to which the Company or any of the
Subsidiaries is a party or by which it or any Subsidiary is or may be bound or
to which its or any of the Subsidiaries’ properties or assets is or may be
subject, or any indebtedness, or (C) any statute, judgment, decree, order, rule
or regulation directly applicable to the Company or any of the Subsidiaries of
any arbitrator, court, regulatory body or administrative agency or other
governmental agency or body, having jurisdiction over the Company or any of the
Subsidiaries or any of their respective activities or properties, which, with
respect to the foregoing clauses (B) and (C) only, breach, violation or default
would have a Material Adverse Effect.

 

9



--------------------------------------------------------------------------------

(iii) Neither the Company nor any of the Subsidiaries (A) is in violation of its
certificate of incorporation or by-laws, (B) is in default in the performance of
any obligation, agreement or condition contained in any license, contract,
indenture, mortgage, installment sale agreement, lease, deed of trust, voting
trust agreement, stockholders’ agreement, note, loan or credit agreement,
purchase order, agreement or instrument evidencing an obligation for borrowed
money or other material agreement or instrument to which the Company or any of
the Subsidiaries is a party or by which the Company or any of the Subsidiaries
may be bound or to which the property or assets of the Company or any of the
Subsidiaries is subject or affected or (C) is in violation in any respect of any
law, ordinance, governmental rule, regulation or court decree to which it or its
property or assets may be subject, except any violation or default under the
foregoing clauses (B) or (C) as would not have a Material Adverse Effect.

(iv) Except as disclosed on Annex VI to this Agreement, none of: (A) the
execution, delivery or performance of the CD&L Securities Purchase Agreements or
the Voting Agreements, (B) the consummation of the transactions contemplated
therein or (C) the execution and delivery of the Merger Agreement conflicts or
will conflict with or results or will result in any breach or violation of any
of the terms or provisions of, or constitutes or will constitute a default
under, or results or will result in a right of acceleration of performance or
the creation or imposition of any lien, charge, claim, encumbrance, pledge,
security interest, defect or other restriction or equity of any kind whatsoever
upon any property or assets of CD&L, Inc. pursuant to the terms of any
indenture, mortgage, deed of trust, note, loan or credit agreement or other
agreement or instrument pertaining to indebtedness of CD&L or any of its
subsidiaries to which CD&L, Inc. or any of its subsidiaries is a party or by
which CD&L, Inc. or any of its subsidiaries is or may be bound or to which CD&L,
Inc. or any of its subsidiaries’ properties or assets is or may be subject.

(n) Required Consents. Except as disclosed on Annex VI to this Agreement, no
consent, approval, authorization or order of, and no filing with, any court,
arbitrator, regulatory body, government agency or other body, domestic or
foreign, or any other third party is required for the execution, delivery or
performance of this Agreement, any of the other Transaction Documents or the
transactions contemplated by this Agreement or any of the other Transaction
Documents, other than the filing of a Form D with the Commission under the
Securities Act, the filing of an Information Statement with the Commission
pursuant to Regulation 14C under the Exchange Act, the filing of an application
to list the Notes on the Private Offerings, Resale and Trading through Automated
Linkages Market (“Portal”), the filing of an application to list the Warrant
Shares on the Nasdaq Stock Market or as may be required under state securities
or Blue Sky laws.

(o) Labor Matters.

(i) The Company and the Subsidiaries are in compliance in all material respects
with all applicable federal, state, local and foreign laws and regulations
respecting employment and employment practices, terms and conditions of

 

10



--------------------------------------------------------------------------------

employment and wages and hours. To the knowledge of the Company, there are no
pending investigations involving the Company or any of the Subsidiaries by the
U.S. Department of Labor or any other governmental agency responsible for the
enforcement of such federal, state, local or foreign laws and regulations. To
the knowledge of the Company, there is no unfair labor practice charge or
complaint against the Company or any of the Subsidiaries pending before the
National Labor Relations Board or any strike, picketing, boycott, dispute,
slowdown or stoppage pending or threatened against or involving the Company or
any of the Subsidiaries. Neither the Company nor any of the Subsidiaries is or
ever have been a party to any collective bargaining agreement, and no collective
bargaining agreement is currently being negotiated by the Company or any of the
Subsidiaries. No material labor dispute with the employees of the Company or any
of the Subsidiaries exists or, to the knowledge of the Company, is imminent.

(ii) Neither the Company nor any of the Subsidiaries is a party to, or bound by,
any employment or other contract or agreement that contains any severance,
termination pay or change of control liability or obligation, including, without
limitation, any “excess parachute payment,” as defined in Section 280G(b) of the
Internal Revenue Code.

(iii) Neither the Company nor any Subsidiary has any liability for the improper
classification by the Company of such employees as independent contractors or
leased employees.

(p) ERISA. No “employee pension benefit plan,” “employee welfare benefit plan”
or “multi-employer plan” of the Company (“ERISA Plans”) as such terms are
defined in Sections 3(2), 3(1) and 3(37), respectively, of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), or any trust
created thereunder has engaged in a “prohibited transaction” within the meaning
of Section 406 of ERISA or Section 4975 of the Internal Revenue Code of 1986, as
amended (the “Code”) which could subject the Company to any material tax penalty
on prohibited transactions and which has not adequately been corrected. No
“accumulated funding deficiency” (as defined in Section 302 of ERISA) or any of
the events set forth in Section 4043(b) of ERISA (other than events with respect
to which the 30-day notice under Section 4043 of ERISA has been waived) has
occurred with respect to any employee benefit plan which might reasonably be
expected to have a Material Adverse Effect.

(q) Stabilization. None of the Company, any of the Subsidiaries or any Affiliate
(as defined below) of the Company or any Subsidiary has taken or will take,
directly or indirectly, any action designed to or which has constituted or which
might be expected to cause or result in, under the Exchange Act or otherwise,
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Securities, the Series Q Preferred Stock,
the Exchange Shares, the Compensatory Securities or otherwise. For purposes of
this Agreement, an “Affiliate” is any person or entity who, directly or
indirectly, controls, is controlled by or is under common control with subject
person or entity, where the term ‘control’ has the meaning ascribed to it under
the Exchange Act.

 

11



--------------------------------------------------------------------------------

(r) Intellectual Property.

(i) All trademarks, trade names and other rights to inventions, know-how, trade
secrets, patents, copyrights, confidential information and other intellectual
property, (collectively, the “Intellectual Property”) of the Company and its
Subsidiaries is currently in compliance with all legal requirements (including
timely filings, proofs and payments of fees) and is valid and enforceable,
except where the failure to be in compliance or to be valid and enforceable has
not and could not reasonably be expected to have a Material Adverse Effect on
the Company and its Subsidiaries taken as a whole and except as described on
Annex VII to this Agreement. No Intellectual Property of the Company or its
Subsidiaries which is necessary for the conduct of Company’s and each of its
Subsidiaries’ respective businesses as currently conducted or as currently
proposed to be conducted has been or is now involved in any cancellation,
dispute or litigation, and, to the knowledge of the Company, no such action is
threatened. No patent of the Company or its Subsidiaries has been or is now
involved in any interference, reissue, re-examination or opposition proceeding.
Except as set forth on Annex VII to this Agreement, the Company has no reason to
believe, and has not received any notice (written or otherwise), that the
conduct by the Company and the Subsidiaries of their respective businesses
infringe or conflict with any such rights of others with respect to any of the
foregoing. The Company and its Subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
intellectual properties, except where failure to do so could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

(ii) All of the licenses and sublicenses and consent, royalty or other
agreements concerning Intellectual Property which are necessary for the conduct
of the Company’s and each of its Subsidiaries’ respective businesses as
currently conducted or as currently proposed to be conducted to which the
Company or any Subsidiary is a party or by which any of their assets are bound
(other than generally commercially available, non-custom, off-the-shelf software
application programs having a retail acquisition price of less than $10,000 per
license) (collectively, “License Agreements”) are valid and binding obligations
of the Company or its Subsidiaries that are parties thereto and, to the
knowledge of the Company, the other parties thereto, enforceable in accordance
with their terms, except to the extent that enforcement thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights generally, and
there exists no event or condition which will result in a material violation or
breach of or constitute (with or without due notice or lapse of time or both) a
default by the Company or any of its Subsidiaries under any such License
Agreement.

(iii) The Company and its Subsidiaries own or have the valid right to use all of
the Intellectual Property that is necessary for the conduct of the Company’s and
each of its Subsidiaries’ respective businesses as currently conducted or as
currently proposed to be conducted and for the ownership, maintenance and
operation of the Company’s and its Subsidiaries’ properties and assets, free and
clear of all liens, encumbrances, adverse claims or obligations to license all
such owned Intellectual

 

12



--------------------------------------------------------------------------------

Property and Confidential Information, other than licenses entered into in the
ordinary course of the Company’s and its Subsidiaries’ businesses. The Company
and its Subsidiaries have a valid and enforceable right to use all third party
Intellectual Property and Confidential Information used or held for use in the
respective businesses of the Company and its Subsidiaries.

(s) Real and Personal Property. The Company and each Subsidiary has good and
marketable title to all real properties and all other properties and assets
owned by it, in each case free from liens, encumbrances and defects except those
disclosed in the SEC Filings and except for liens, encumbrances and defects that
arise in the ordinary course of business and which are not material in amount
and do not materially adversely affect the use made or proposed to be made of
such property; and except as disclosed in the SEC Filings, the Company and each
Subsidiary holds any leased real or personal property under valid and
enforceable leases with no exceptions that would materially interfere with the
use made or currently planned to be made thereof by them.

(t) Qualification of the Securities.

(i) The Notes satisfy the eligibility requirements of Rule 144A(d)(3) under the
Securities Act. Application has been made to designate the Notes as Portal-
eligible securities in accordance with the rules and regulations of the NASD.
The Company has been advised by the NASD that the Notes have been designated
Portal-eligible securities in accordance with the rules and regulations of the
NASD.

(ii) The Common Stock is registered pursuant to Section 12(g) of the Exchange
Act, and is listed on the Nasdaq Stock Market under the symbol “VEXP”. The
Warrant Shares have been approved for listing on the Nasdaq Stock Market. The
Company has taken no action that was designed to terminate, or that is likely to
have the affect of terminating, trading of the Common Stock on the Nasdaq Stock
Market, nor has the Company received any notification that the Commission or the
Nasdaq Stock Market is contemplating terminating such trading. The Company is,
and after giving effect to the issuance of the Notes, the Warrants, the Exchange
Units, the Exchange Shares, the Series Q Preferred Stock and the Compensatory
Securities and the entering into of the Transaction Documents will be, in
compliance with applicable Nasdaq continued listing requirements following the
Company’s filing and distribution of the Required Information Statement (as
defined below). There are no proceedings pending or, to the knowledge of the
Company, threatened against the Company relating to the continued listing of the
Common Stock on Nasdaq and the Company has not received any notice of, nor to
the knowledge of the Company is there any basis for, the delisting of the Common
Stock from Nasdaq.

(u) Questionable Payments. Neither the Company nor any of the Subsidiaries has,
nor, to the knowledge of the Company, has any officer, director or employee of
the Company or any of the Subsidiaries or any other person acting on behalf of
the Company or any of the Subsidiaries, for the benefit of the Company or any
such Subsidiaries at any time during the last five years, (i) made any unlawful
gift or contribution to any candidate for federal, state, local or foreign
political office, or failed to disclose fully any such gift or contribution in

 

13



--------------------------------------------------------------------------------

violation of law, or (ii) made any payment to any federal, state, local or
foreign governmental officer or official, which would be reasonably likely to
subject the Company or any of the Subsidiaries to any damage or penalty in any
civil, criminal or governmental litigation or proceeding (domestic or foreign).
Each of the Company’s and the Subsidiaries’ internal accounting controls are
sufficient to cause the Company and the Subsidiaries to comply in all material
respects with the Foreign Corrupt Practices Act of 1977, as amended.

(v) Security Interests. The Security Documents, upon execution and delivery
thereof, will create, in favor of the Trustee for the benefit of the Trustee and
the holders of the Notes, a valid and enforceable, and upon filing of financing
statements of the Collateral (as such term is defined in the Indenture) with the
appropriate governmental authorities (including payment of the appropriate
filing or recording fees and any applicable taxes) and delivery of the
applicable documents to the Trustee in accordance with the provisions of the
Security Documents, perfected security interests in the Collateral. Except for
the Senior Lien created pursuant to (and as defined in) the Subordination
Agreement (as, when and to the extent provided for and existing in accordance
with the terms thereof), the security interests in the Collateral will senior to
all other security interests in any existing or after acquired collateral of the
Company and its Subsidiaries.

(w) Minute Books Complete. The minute books of each of the Company and the
Subsidiaries have been made available to Kelley Drye & Warren LLP and summarize
in all material respects all meetings and actions of the directors and
stockholders of each of the Company and the Subsidiaries since the time of their
respective incorporation.

(x) Environmental Matters. Neither the Company nor any of the Subsidiaries has
been notified in writing that it is liable with respect to obligations under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, or any similar law (“Environmental Laws”), except for any liability as
would not have a Material Adverse Effect, and it is not aware of any facts or
circumstances which could reasonably be expected to result in any such
liability. The Company and the Subsidiaries are in substantial compliance with
all applicable existing Environmental Laws, except for such instances of
non-compliance which would not have a Material Adverse Effect. The term
“Hazardous Material” means (i) any “hazardous substance” as defined by the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, (ii) any “hazardous waste” as defined by the Resource Conservation and
Recovery Act, as amended, (iii) any petroleum or petroleum product, (iv) any
polychlorinated biphenyl and (v) any pollutant or contaminant or hazardous,
dangerous or toxic chemical, material, waste or substance regulation under or
within the meaning of any other Environmental Law. To the Company’s knowledge,
no disposal, release or discharge of Hazardous Material has occurred on, in, at
or about any of the facilities or properties of the Company or any of the
Subsidiaries, except for any such disposal, release or discharge which is in
compliance with Environmental Laws or which would not have a Material Adverse
Effect. Except as described in the SEC Filings, to the Company’s knowledge:
(A) there has been no storage, disposal, generation, transportation, handling or
treatment of hazardous substances or solid wastes by the Company or any of the
Subsidiaries (or to the knowledge of the Company, any of its predecessors in
interest) at, upon or from any of the property now or previously owned or leased
by the Company or any of the Subsidiaries in violation of any applicable law,
ordinance, rule, regulation, order, judgment, decree or permit or which would
require remedial

 

14



--------------------------------------------------------------------------------

action which has not been taken, under any applicable law, ordinance, rule,
regulation, order, judgment, decree or permit, except for such violations and
failures to take remedial action which would not result in, singularly or in the
aggregate, a Material Adverse Effect; and (B) there has been no material spill,
discharge, leak, emission, injection, escape, dumping or release of any kind
onto such property or into the environment surrounding such property by the
Company or any of the Subsidiaries of any solid waste or Hazardous Materials,
except for such spills, discharges, leaks, emissions, injections, escapes,
dumping or releases which would not result in, singularly or in the aggregate, a
Material Adverse Effect.

(y) Not Investment Company. The Company is not an “investment company” or a
company controlled by an “investment company” or, to the Company’s knowledge, an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended.

(z) Private Offering.

(i) Neither the Company nor any Affiliate of the Company has, directly or
through any agent, sold, offered for sale, solicited offers to buy or otherwise
negotiated in respect of, any “security” (as defined in the Securities Act),
which is or will be integrated with the sale of the Units in a manner that would
require the registration of any of the Securities under the Securities Act.

(ii) None of the Company, any Affiliate of the Company or any other person
acting on its or their behalf has engaged in any form of general solicitation or
general advertising within the meaning of Rule 502(c) under the Securities Act
in connection with any offer or sale of the Securities.

(iii) None of the Company, any Affiliate of the Company or any other person
acting on its or their behalf has engaged in any directed selling efforts with
respect to the Securities, and each of the Company and its Affiliates have
complied with the offering restrictions requirement of Regulation S under the
Securities Act. Terms used in this paragraph have the meanings given to them by
Regulation S under the Securities Act.

(iv) Assuming (A) the accuracy of the representations, warranties and agreements
of the Purchasers contained in Section 3 of this Agreement and (B) compliance by
the Purchasers with the offering and transfer procedures and restrictions
described in the Indenture and the Warrants, and after giving effect to the
offer and sale of the Series Q Preferred Stock, the Exchange Units, the Exchange
Shares and the Compensatory Securities occurring concurrently with the offer and
sale of the Securities contemplated by this Agreement, it is not necessary, in
connection with the issuance and sale of the Units in the manner contemplated by
this Agreement to register the Securities under the Securities Act or to qualify
the Indenture under the Trust Indenture Act.

 

15



--------------------------------------------------------------------------------

(aa) Payment Restrictions. No Subsidiary is prohibited, directly or indirectly,
from paying any dividends to the Company, from making any other distribution on
such Subsidiary’s capital stock, from repaying to the Company any loans or
advances to such Subsidiary from the Company or from transferring any of such
Subsidiary’s property or assets to the Company or any other Subsidiary.

(bb) Transactions with Affiliates. Except as disclosed in the SEC Filings and
except for the Expense Reimbursement Agreement with TH Lee Putnam (in the form
previously provided to the Purchasers), none of the officers, directors or 5% or
greater stockholders of the Company, none of their respective Affiliates and, to
the knowledge of the Company, none of the employees of the Company is presently
a party to any transaction with the Company or any Subsidiary (other than as
holders of stock options and/or warrants, and for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee or partner.

(cc) Internal Controls. Except as described in the SEC Filings, the Company is
in material compliance with the provisions of the Sarbanes-Oxley Act of 2002
currently applicable to the Company. The Company and the Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as described in the SEC Filings, the Company has established
disclosure controls and procedures (as defined in Securities Act Rules 13a-13
and 15d-13) for the Company and designed such disclosure controls and procedures
to ensure that material information relating to the Company, including the
Subsidiaries, is made known to the certifying officers by others within those
entities, particularly during the period in which the Company’s most recently
filed period report under the Securities Act, as the case may be, is being
prepared. The Company’s certifying officers have evaluated the effectiveness of
the Company’s controls and procedures as of the end of the period covered by the
most recently filed Quarterly Report on Form 10-Q included among the SEC Filings
and the Company presented in its most recently filed periodic report under the
Securities Act the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. The Company maintains and will continue
to maintain a standard system of accounting established and administered in
accordance with GAAP and the applicable requirements of the Securities Act.

(dd) Credit Compliance. To the knowledge of the Company, neither the Company nor
any agent acting on its behalf has taken or will take any action that might
cause this Agreement or the sale of the Notes to violate Regulation T, U or X of
the Board of Governors of the Federal Reserve System, in each case as in effect
on the date hereof.

 

16



--------------------------------------------------------------------------------

(ee) Transaction Structure. The solicitation of the holders of the capital stock
and debt securities of CD&L, Inc. to be acquired by the Company with the
proceeds from the sale of the Units, the acquisition of the CD&L Securities, the
related issue and sale of the Exchange Unites, the Exchange Shares, the
concurrent issue and sale of Series Q Preferred Stock, the issue of the
Compensatory Securities and the consummation of the sale of Units each have been
and will be made in compliance with the reporting, disclosure and procedural
requirements of the Securities Act, the Exchange Act, Delaware General
Corporation Law, the Nasdaq Stock Market and all other applicable laws, rules
and regulations. The solicitation, delivery and performance of the Voting
Agreements has been and will be made in compliance with the reporting,
disclosure and procedural requirements of the Securities Act, the Exchange Act,
Delaware General Corporation Law, the Nasdaq Stock Market and all other
applicable laws.

(ff) Representations in Other Transaction Documents. To the knowledge of the
Company, each representation and warranty set forth in the Transaction Documents
of each party to the Transaction Documents, other than the Purchasers, which is
not qualified by a materiality standard is true and correct in all material
respects, and each such representation and warranty that is qualified by a
materiality standard is true and correct in all respects.

(gg) No Undisclosed Events, Liabilities or Developments. Except for the issuance
of the Units contemplated by this Agreement, and the transactions contemplated
by the other Transaction Documents, no event, liability or development has
occurred or exists with respect to the Company or its Subsidiaries or their
respective business, properties, operations or financial condition, that would
be required to be disclosed by the Company under applicable securities laws at
the time this representation is made that has not been publicly disclosed one
(1) day prior to the date that this representation is made.

(hh) Solvency. All indebtedness of the Company that will be repaid with the
proceeds of the issue and sale of the Units was incurred, and the indebtedness
represented by the Notes is being incurred, for proper purposes and in good
faith. The Company was solvent at the time of the incurrence of such
indebtedness that will be repaid with the proceeds of the issue and sale of the
Units, and is solvent on the date of this Agreement (after giving effect to the
application of the proceeds from the issuance of the Units). The Company had at
the time of the incurrence of such indebtedness that will be repaid with the
proceeds of the issue and sale of the Units, and has on the date of this
Agreement (after giving effect to the application of the proceeds from the
issuance of the Units), sufficient capital for carrying on its business. The
Company was at the time of the incurrence of such indebtedness that will be
repaid with the proceeds of the issue and sale of the Units, and is on the date
of this Agreement (after giving effect to the application of the proceeds from
the issuance of the Units), able to pay its debts as they mature.

(ii) Disclosure. The Company confirms that, except for the transactions
contemplated by this Agreement, which will be publicly disclosed in the filing
of the Current Report on Form 8-K pursuant to Section 4(j), neither it nor any
other person or entity acting on its behalf has provided any of the Purchasers
or their agents or counsel with any information that constitutes or could
reasonably be expected to constitute material, nonpublic information. The
Company understands and confirms that each of the Purchasers will rely on the
foregoing representations in effecting transactions in securities of the
Company. All disclosure provided to

 

17



--------------------------------------------------------------------------------

the Purchasers regarding the Company, its business and the transactions
contemplated hereby, including the Annexes to this Agreement, furnished by or on
behalf of the Company is true and correct and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. Each press release issued by the
Company or any of the Subsidiaries during the twelve (12) months preceding the
date of this Agreement did not at the time of release contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. No event
or circumstance has occurred or information exists with respect to the Company
or any of the Subsidiaries or its or their business, properties, prospects,
operations or financial conditions, which, under applicable law, rule or
regulation, requires public disclosure or announcement by the Company but which
has not been so publicly announced or disclosed.

3. Representations and Warranties of the Purchasers. By executing and delivering
this Agreement, each Purchaser represents to the Company, severally and not
jointly, as follows:

(a) Purchaser Knowledge and Status.

(i) The Purchaser is an “accredited investor” as defined in Regulation D under
the Securities Act and has requested, received, reviewed and considered all
information it deemed relevant in making an informed decision to purchase the
Securities, and has such business and financial experience as is required to
give it the capacity to utilize the information received, to evaluate the risks
involved in purchasing the Securities, and to protect its own interests in
connection with the purchase of the Securities and is able to bear the risks of
an investment in the Securities;

(ii) The Purchaser understands that the Securities are “restricted securities”
and have not been registered under the Securities Act and the Purchaser is
acquiring the number of Units set forth on the signature page to this Agreement
in the ordinary course of the Purchaser’s business and for its own account for
investment only, has no present intention of distributing any of such Securities
and has no arrangement or understanding with any other persons regarding the
distribution of such Securities;

(iii) The Purchaser has, in connection with its decision to purchase the number
of Units set forth on the signature page to this Agreement, relied only upon the
representations and warranties of the Company contained in this Agreement. The
Purchaser understands that the Securities to be issued to the Purchaser have not
been registered under the Securities Act, or registered or qualified under any
state securities law in reliance on specific exemptions therefrom, which
exemptions may depend upon, among other things, the bona fide nature of the
Purchaser’s investment intent as expressed in this Agreement, and the Purchaser
is able to bear the economic risk of holding the Securities for an indefinite
period of time and can afford a complete loss of its investment; and

 

18



--------------------------------------------------------------------------------

(iv) In connection with the private placement of the Units, no person has been
authorized to provide any representation which is inconsistent or in addition to
those in the SEC Filings. The Purchaser acknowledges that it has not received or
relied on any such representations.

(b) International Actions. The Purchaser acknowledges and agrees that no action
has been or will be taken in any jurisdiction outside the United States by the
Company that would permit an offering of the Securities, or possession or
distribution of offering materials in connection with the issue of the
Securities, in any jurisdiction outside the United States. If the Purchaser is
located outside the United States, it has or will take all actions necessary for
the sale of the Securities to comply with all applicable laws and regulations in
each foreign jurisdiction in which it offers, sells or delivers Securities or
has in its possession or distributes any offering material, in all cases at its
own expense.

(c) Registration Required. The Purchaser hereby covenants with the Company not
to make any sale of the Securities without complying with the provisions of this
Agreement, the Indenture and the Warrants and, with respect to the Warrant
Shares, the Registration Rights Agreement, and without effectively causing the
prospectus delivery requirement under the Securities Act to be satisfied (unless
the Purchaser is selling such Shares in a transaction not subject to the
prospectus delivery requirement), and the Purchaser acknowledges that the
certificates evidencing the Securities will be imprinted with a legend that
prohibits their transfer except in accordance therewith.

(d) Power and Authority.

(i) If the Purchaser is an entity, the Purchaser is duly organized and in good
standing in the jurisdiction of its organization;

(ii) The Purchaser has the full right, power, authority and capacity to enter
into this Agreement and to consummate the transactions contemplated hereby and
the Purchaser has taken all necessary action to authorize the execution,
delivery and performance of this Agreement; and

(iii) this Agreement has been duly authorized, executed and delivered, and
constitutes a valid and binding obligation of the Purchaser enforceable against
the Purchaser in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and except as the indemnification agreements of the Purchasers
in this Agreement may be legally unenforceable.

(e) Prohibited Transactions. During the thirty (30) day period preceding the
date of this Agreement, neither the Purchaser nor any Affiliate of the
Purchaser, which (i) had knowledge of the transactions contemplated hereby,
(ii) has or shares discretion relating to such Purchaser’s investments or
trading or information concerning such Purchaser’s investments,

 

19



--------------------------------------------------------------------------------

including in respect of the Securities, or (iii) is subject to such Purchaser’s
review concerning such Affiliate’s investments or trading (collectively,
“Trading Affiliates”), has, directly or indirectly, effected or agreed to effect
any short sale, whether or not against the box, established any “put equivalent
position” (as defined in Rule 16a-1(h) under the 1934 Act) with respect to the
Common Stock, granted any other right (including, without limitation, any put or
call option) with respect to the Common Stock or with respect to any security
that includes, relates to or derived any significant part of its value from the
Common Stock or otherwise sought to hedge its position in the Common Stock, in
each case for (A) the account for which Warrants have been acquired or (B) any
other account in which the beneficial owners of the account for which Warrants
have been acquired are the beneficial owners of at least fifty percent (50%) of
such account (each, a “Prohibited Transaction”).

(f) No Tax or Legal Advice. The Purchaser understands that nothing in this
Agreement, or any other materials presented to the Purchaser in connection with
the purchase and sale of the Securities constitutes legal, tax or investment
advice. The Purchaser has consulted such legal, tax and investment advisors as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of the Securities.

4. Covenants and Agreements of the Company. The Company covenants and agrees
with the Purchasers as follows:

(a) During the five-year period following the Closing Date, provided any of the
Notes remain outstanding, the Company shall furnish to the Purchasers all
reports, documents, information and financial statements filed by the Company
with the Commission pursuant to the Trust Indenture Act, the Exchange Act or the
Rules and Regulations.

(b) During the two-year period following the date of this Agreement, for so long
as and at any time that the Company is not subject to Section 13 or 15(d) of the
Exchange Act, upon request of any holder of the Notes, the Company shall furnish
to such holder, and to any prospective purchaser or purchasers of the Notes
designated by such holder, information satisfying the requirements of subsection
(d)(4) of Rule 144(A) under the Securities Act. This covenant is intended to be
for the benefit of the holders from time to time of the Notes, and prospective
purchasers of the Notes designated by such holders.

(c) The Company shall use the net proceeds from the sale of the Units in the
manner specified in Annex VIII to this Agreement.

(d) The Company shall not, and it shall use its best efforts to ensure that no
Affiliate of the Company will, “offer,” “sell” or solicit offers to buy or
otherwise negotiate in respect of any “security” (as each of such terms are
defined in the Securities Act) which could be integrated with the sale of the
Notes or the Warrants in a manner that would require the registration of the
Notes or the Warrants under the Securities Act.

(e) The Company shall not, so long as the Notes are outstanding, be or become
(and use its best efforts not to be or become owned by) an open-end investment
company, unit investment trust or face-amount certificate company that is or is
required to be registered under Section 8 of the Investment Company Act, and the
Company shall not be or

 

20



--------------------------------------------------------------------------------

become (and use its best efforts not to be or become owned by) a closed-end
investment company required to be registered, but not registered under the
Investment Company Act.

(f) The Company shall comply with the all agreements set forth in the
representation letters of the Company to The Depository Trust Company relating
to the approval of the Notes for “book-entry” transfers.

(g) For a period ending on the earlier of five (5) years from the date of this
Agreement or the date on which the aggregate principal amount of Notes
outstanding is less than $1,000,000, the Company shall maintain the Portal (or,
alternatively national securities exchange listing) listing of the Notes.

(h) The Company agrees to file a Notice of Sale of Securities pursuant to
Regulation D, Section 4(6), and/or Uniform Limited Offering Exemption on Form D
with respect to the Securities as required under Regulation D and to provide a
copy thereof to the Purchasers promptly after such filing.

(i) For a period of ninety (90) trading days (being a day on which the Nasdaq
Stock Market is open for trading equity securities) after the effectiveness of
the Shelf Registration Statement (the “Lock Up Period”), the Company will not,
directly or indirectly, (A) announce an offering of, or file a registration
statement with the Commission relating to, any equity securities of the Company
(other than the offering and registration contemplated by the Registration
Rights Agreement) or, without the prior written consent of the holders of a
majority of the Warrants then outstanding, offer for sale, sell, assign,
transfer, pledge, contract to sell or otherwise dispose of (or enter into any
transaction or device which is designed to, or could be expected to, result in
the disposition or purchase by any person at any time in the future of) any
shares of Common Stock or debt securities (other than short term debt
securities) or securities convertible into or exercisable or exchangeable for
shares of Common Stock or debt securities (other than short term debt
securities), or sell or grant options, warrants or rights with respect to any
shares of Common Stock or debt securities (other than short term debt
securities) or securities convertible into or exercisable or exchangeable for
Common Stock, debt securities (other than short term debt securities) or
substantially similar securities (other than the grant of options, warrants,
convertible debenture or rights that are currently authorized pursuant to option
plans existing on the date hereof), or (B) enter into any swap or other
derivatives transaction that transfers to another, in whole or in part, any of
the economic benefits or risks of ownership of such shares of Common Stock,
whether any such transaction described in the foregoing clauses (A) or (B) is to
be settled by delivery of Common Stock, debt securities (other than short term
debt securities) or other securities, in cash or otherwise. Notwithstanding
anything to the contrary contained herein, during the Lock Up Period (I) the
Company may issue (x) the Securities as contemplated by this Agreement,
(y) shares of Common Stock (and rights to purchase such shares) under the
Company’s employee benefit plans, qualified stock option plans or other employee
compensation plans existing on the date hereof or pursuant to currently
outstanding options, warrants, convertible debentures or other rights to
purchase or acquire Common Stock and (z) equity securities in one or more
private placements by the Company, so long as the Company does not file a
registration statement with the Commission on behalf of the private placement
investors until the Commission has declared effective the Shelf Registration
Statement and (II) the Company may file one or more registration statements that
include only securities issuable under employee plans approved by the Board of
Directors and registered on Form S-8.

 

21



--------------------------------------------------------------------------------

(j) The Company shall, on or before 9:00 a.m., New York City Time, on the first
Business Day following the date of this Agreement, issue a press release (the
“Press Release”) reasonably acceptable to Context Capital, disclosing all
material terms of the transactions contemplated by this Agreement, but not
disclosing the identity of any of the Purchasers, and announcing the acquisition
of the Company’s interest in CD&L, Inc. and the execution of the merger
agreement with CD&L, Inc. and, to the extent permitted by applicable law,
disclosing the material terms of such acquisition and merger. On or before 5:00
p.m., New York City Time, on the fourth Business Day following the date of this
Agreement, the Company shall file a Current Report on Form 8-K describing the
terms of the transactions contemplated by the Transaction Documents in the form
required by the Exchange Act, and attaching the material Transaction Documents
(including, without limitation, this Agreement and all schedules and exhibits to
this Agreement), as exhibits to such filing. From and after the issuance of the
Press Release, no Purchaser shall be in possession of any material, nonpublic
information received from the Company, any of its Subsidiaries or any of its
respective officers, directors, employees or agents, that is not disclosed in
the Press Release. Except for communications required under the Transaction
Documents, the Company shall not, and shall cause each of its Subsidiaries and
each of their respective officers, directors, employees and agents, not to,
provide any Purchaser with any material, nonpublic information regarding the
Company or any of its Subsidiaries from and after the filing of the Press
Release without the express written consent of such Purchaser. In the event of a
breach of the foregoing covenant by the Company, any Subsidiary, or each of its
respective officers, directors, employees and agents, in addition to any other
remedy available to the Purchasers, a Purchaser shall have the right to make a
public disclosure, in the form of a press release, public advertisement or
otherwise, of such material, nonpublic information without the prior approval by
the Company, its Subsidiaries, or any of its or their respective officers,
directors, employees or agents; provided, that the Purchaser shall give to the
Company notice at least twenty four (24) hours prior to making any such
disclosure and allow the Company the option of making such public disclosure
during such twenty four (24) hour period. No Purchaser shall have any liability
to the Company, its Subsidiaries, or any of its or their respective officers,
directors, employees, shareholders or agents for any such disclosure.

(k) In connection with the receipt of the written consent of the holders of at
least 62.5 % of each class of outstanding preferred stock of the Company
(separately by class) and the holders of a majority of the issued and
outstanding shares of Common Stock, which consent was obtained prior to the
execution and delivery of this Agreement, approving the issuance of Common Stock
upon exercise of the Warrants and upon conversion of the Series Q Preferred
Stock, the Company will prepare and file with the Commission an information
statement pursuant to Rule 14c-2 of the Exchange Act regarding such matters (the
“Required Information Statement”) as soon as possible, and in any event within
twenty (20) days (but if such twentieth (20th) day is not a Business Day, then
on the next succeeding Business Day), after the date of this Agreement and
thereafter mail such Required Information Statement to its other stockholders as
soon as practicable as such mailing is permitted in compliance with the Exchange
Act. If the Commission reviews such information statement, the Company will seek
to resolve all comments made by the Commission so that the Information Statement
can be mailed as expeditiously as possible.

 

22



--------------------------------------------------------------------------------

(l) The Company will not amend or waive any provision of the Merger Agreement or
any of the Voting Agreements which will have an adverse effect on the Purchasers
without the prior written consent of the holders of a majority in principal
amount of the Notes. The Company will comply with each of its covenants set
forth in the Merger Agreement and the Voting Agreements.

(m) On or before the date of this Agreement, the Company will cause each
executive officer of the Company as of the date of this Agreement to enter into
a lock-up agreement for the benefit of the Purchasers substantially to the
effect of Section 4(i), subject to customary exceptions to be agreed upon by the
parties to this Agreement. Annex X to this Agreement contains an accurate list
of such persons.

(n) During the period between the date of this Agreement and the consummation of
the merger contemplated by the Merger Agreement, the Company will not issue or
sell any shares of its capital stock or securities exercisable for, exchangeable
for or convertible into shares of its capital stock, except: (i) capital stock
issued pursuant to the terms of options, warrants or preferred stock outstanding
on the date of this Agreement (as in effect on the date of this Agreement) and
(ii) grants of options to employees made pursuant to the Company’s stock option
plans as in effect on the date of this Agreement.

(o) The Company will not refer to any Purchaser by name in any public statement,
document or filing without obtaining the prior written consent of such
Purchaser; provided that provisions of this Section 4(o) shall not apply: (i) to
any disclosure required by applicable law, rule or regulation or by the
applicable rules, regulations or listing requirements of any stock exchange on
which securities of the Company may from time to time be listed; (ii) to any
disclosure or notice required by the terms of any of the Unit Transaction
Documents; or (iii) to any disclosure or notice required by the terms of any
other agreement of the Company or the Subsidiaries to which such Purchaser is a
party or of which such Purchaser is an intended beneficiary, but to the extent
practicable the Company will notify a Purchaser prior to referring to such
Purchaser by name pursuant to the exceptions described in the preceding clauses
(i) to (iii).

(p) The Company will use its best efforts to maintain the listing of the Common
Stock on the Nasdaq Stock Market or another recognized securities exchange
registered with the Commission.

5. Closing Deliveries.

(a) Concurrently with the execution and delivery of this Agreement, the Company
shall deliver to Kelley Drye & Warren LLP evidence reasonably satisfactory to
Kelley Drye & Warren LLP:

(i) regarding the consummation of the issue and sale of the Series Q Preferred
Stock upon the terms and conditions previously disclosed to Kelley Drye & Warren
LLP, for proceeds of at least $40.0 million;

 

23



--------------------------------------------------------------------------------

(ii) the consummation of the issue and sale of the Exchange Units and the
Exchange Shares and the acquisition of the CD&L Securities upon the terms and
conditions previously disclosed to Kelley Drye & Warren LLP;

(iii) of the receipt of the consents referred to in Annex VI to this Agreement;

(iv) of the stockholder consent to the issue of the Warrant Shares, the Exchange
Warrant Shares and the Exchange Shares.

(b) Concurrently with the execution and delivery of this Agreement, the Company
shall deliver to the Purchasers:

(i) an executed copy of the Merger Agreement;

(ii) an executed copy of each of the Voting Agreements;

(iii) an executed copy of the opinion of Jefferies & Company, Inc. as to the
fairness of the merger consideration;

(iv) a copy of each Unit Transaction Document, executed by each party thereto
other than the Purchasers; and

(v) a copy of each of the agreements referred to in Section 4(m).

(c) Concurrently with the execution and delivery of this Agreement, the Company
shall deliver to the Purchasers the legal opinion of Briggs and Morgan P.A.,
counsel to the Company, addressed to the Purchasers and dated concurrently with
this Agreement, in the substantially the form attached hereto as Annex IX to
this Agreement.

(d) Concurrently with the execution and delivery of this Agreement, the Company
shall deliver to the Purchasers a certificate of the Company signed on behalf of
the Company by the principal executive officer and by the chief financial or
chief accounting officer of the Company, in their capacities as such, dated the
date of this Agreement, to the effect that each of such persons has carefully
examined this Agreement and each of the other Transaction Documents, and that:

(i) the representations and warranties of the Company and the Guarantors in this
Agreement and each of the other Transaction Documents are true and correct;

(ii) no stop order suspending the qualification or exemption from qualification
of the Securities shall have been issued and no proceedings for that purpose
shall have been commenced or, to the knowledge of the Company, be contemplated;

(iii) since the date of the most recent financial statements included in the SEC
Filings, there has been no material adverse change in the condition, financial

 

24



--------------------------------------------------------------------------------

or otherwise, business, prospects or results of operation of the Company and the
Subsidiaries, taken as a whole;

(iv) none of the SEC Filings or any amendment or supplement thereto includes any
untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading; and

(v) subsequent to the respective dates as of which information is given in the
SEC Filings: (A) neither the Company nor any of the Subsidiaries has incurred up
to and including the date of this Agreement, other than in the ordinary course
of its business, any material liabilities or obligations, direct or contingent;
(B) neither the Company nor any of the Subsidiaries has paid or declared any
dividends or other distributions on its capital stock; (C) neither the Company
nor any of the Subsidiaries has entered into any material transactions not in
the ordinary course of business; (D) there has not been any change in the
capital stock (other than pursuant to the Company’s stock option plan or stock
purchase plan or the exercise of warrants outstanding on such respective dates
and the issuance the Exchange Units, the Exchange Share and the Compensatory
Securities) or the short-term or long-term debt of the Company or any of the
Subsidiaries (other than the Exchange Units); (E) neither the Company nor any of
the Subsidiaries has sustained any material loss or damage to its property or
assets, whether or not insured; and (F) there is no litigation which is pending
or, to the Company’s knowledge, threatened or contemplated against the Company
or any of its Affiliates which would, if decided adversely, have a Material
Adverse Effect.

(e) Concurrently with the execution and delivery of this Agreement, the Company
shall have delivered to the Purchasers a certificate signed on behalf of the
Company by the secretary of the Company, in his capacity as such, dated the date
of this Agreement, as to:

(i) the absence of any contemplated proceeding for the merger, consolidation,
liquidation or dissolution of the Company or any Subsidiary, as the case may be,
or the sale of all or substantially all of its assets (other than the merger
contemplated by the Merger Agreement);

(ii) the due adoption and full force and effect of the By-laws of the Company
(with a copy of the By-laws attached);

(iii) resolutions adopted by the Board of Directors of the Company and/or a
committee thereof authorizing the Securities and the consummation of the
transactions contemplated by this Agreement and each of the other Transaction
Documents (with copies of such resolutions attached); and

(iv) the incumbency, authorization and signatures of those officers of the
Company signing this Agreement, each of the other Transaction Documents and/or
any certificate delivered in connection therewith.

 

25



--------------------------------------------------------------------------------

(f) On the date on which the Closing occurs (the “Closing Date”), (i) subject to
the satisfaction (or waiver by a Purchaser) of the conditions to Closing
described in Section 5 of this Agreement, each Purchaser shall pay to the Escrow
Agent on or prior to such date the aggregate purchase price for the number of
Units set forth opposite such Purchaser’s name on Annex I to this Agreement by
wire transfer of immediately available funds in accordance with the wire
instructions provided by the Escrow Agent and (ii) the Company shall deliver or
cause to be delivered the Units that such Purchaser is purchasing to the
Purchaser (for the account of the Purchaser as the Purchaser shall instruct).
Prior to the Closing, Jefferies & Company, Inc., as closing agent (in such
capacity, the “Closing Agent” ), will contact the contact person for each
Purchaser listed on Annex I hereto to confirm (A) that the Closing is to take
place, the wire transfer instructions and the closing mechanics set forth herein
and (B) the receipt from the Company and each of the Guarantors of duly executed
signature pages (as applicable) to the Unit Transaction Documents. The receipt
of funds by the Escrow Agent from a Purchaser shall be deemed to be irrevocable
instructions from such Purchaser to the Closing Agent that the conditions to the
Closing have been satisfied. In accordance with the foregoing, the Closing Agent
shall instruct the Escrow Agent to disburse the funds referred to above by wire
transfer of immediately available funds in accordance with the Company’s written
wire instructions on the Closing Date. Following the Closing Date, the Closing
Agent shall deliver to each Purchaser duly executed signature pages to the Unit
Transaction Documents of the Company and each of the Guarantors (as applicable).

6. Payment of Expenses. Each party hereto shall pay its own expenses incurred in
connection with the negotiation, execution, delivery and performance of this
Agreement, except as otherwise provided in this Section 5. For clarity, the
Company acknowledges (a) it will pay the fees payable to the NASD, CUSIP Service
Bureau and DTC incurred in connection with the listing of the Notes for trading
on Portal, and (b) it will pay the fees and expenses required to be paid by it
under the other Transaction Documents and any other related agreements entered
into by it on the date hereof in connection with the transactions contemplated
by this Agreement. In addition, concurrently with the execution and delivery of
this Agreement, the Company shall pay: (i) to Kelley Drye & Warren LLP
$272,038.85 towards its fees and expenses as counsel to certain of the
Purchasers; (ii) to Latham & Watkins LLP $ towards its fees and expenses as
counsel to certain of the Purchasers and (iii) the fees and expenses of
Jefferies & Company, Inc., as placement agent, pursuant to its engagement letter
with the Company.

7. Representations and Agreements to Survive Delivery. All representations,
warranties and agreements contained in this Agreement or contained in
certificates of officers of the Company submitted pursuant to this Agreement
shall remain operative and in full force and effect regardless of any
investigation made by or on behalf of the Purchasers, the Company, or of the
Subsidiaries, and shall survive the issuance and delivery of the Units to the
Purchasers.

8. Reliance by the Placement Agent. The parties agree and acknowledge that
Jefferies & Company, Inc., as placement agent, may rely on the representations,
warranties, agreements and covenants of the Company contained in this Agreement
and may rely on the representations and warranties of the respective Purchasers
set forth in Sections 3(a), (b), (c) and (f) of this Agreement as if such
representations, warranties, agreements and covenants, as applicable, were made
directly to Jefferies & Company, Inc. The parties further agree that Jefferies &
Company, Inc. may rely on or, if Jefferies & Company, Inc. so requests, be

 

26



--------------------------------------------------------------------------------

specifically named as an addressee of, the legal opinions to be delivered
pursuant to Section 5(c) of this Agreement.

9. Allocation of Purchase Price to Notes and Warrants. The Company and the
Purchasers agree that for U.S. federal income tax purposes: (a) the purchase
price for each Unit ($934.40 and $70,080,000 in the aggregate) shall be
allocated between the Note and the Warrants which comprise such Unit based on
their relative fair market values on the date of issuance of the Units; (b) the
fair market value of the Warrants is equal to $             per Warrant Share
initially issuable upon exercise thereof ($             in the aggregate for all
of the Warrants) and the fair market value of each $1,000 principal amount of
Notes is $            ; (c) the aggregate “issue price” of the Notes under
section 1273(b) and (c) of the Code is $             and (d) the “yield to
maturity” of the Notes under section 1272(a) of the Code is              percent
(            %). The Company and the Purchasers agree to use such allocation of
the purchase price between the Notes and the Warrants and the resulting issue
price of the Notes for all relevant U.S. federal income tax purposes.

10. Indemnification.

(a) The Company agrees to indemnify and hold harmless each Purchaser and its
Affiliates and the officers, directors, managers, members, partners, employees
and agents of such Purchaser and its Affiliates, and any other persons or
entities controlling such Purchaser or any of its Affiliates within the meaning
of either Section 15 of the Securities Act or Section 20 of the Exchange Act
(the Purchasers and such other persons and entities each an “Indemnified
Person”), to the fullest extent lawful, from and against any and all claims,
liabilities, losses, damages and expenses (or actions in respect thereof), as
incurred (“Losses”), to which such Indemnified Person may become subject under
the Securities Act, the Exchange Act or other federal or state statutory law or
regulation, or the laws or regulations of foreign jurisdictions where the Units
have been offered, or at common law or otherwise (including settlement of any
litigation), insofar as such Losses (or actions in respect thereof as
contemplated below) arises out of or is based:

(i) upon any untrue statement or alleged untrue statement of a material fact
contained in any materials or information provided to the Purchasers by, or with
the approval in writing of, the Company in connection with the marketing of the
Units, including any investor presentations made to investors by the Company
(whether in person, in writing or electronically), or the omission or alleged
omission therefrom of a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; or

(ii) any breach by the Company of any representation or warranty or failure to
comply with any of the covenants and agreements contained in this Agreement.

(b) With respect to expenses, the indemnification provided in Section 10(a)
shall include, but not be limited to, reimbursement of each Indemnified Person
for all expenses (including, without limitation, reasonable fees and expenses of
counsel), as such expenses are incurred, in connection with investigating,
preparing, defending or settling any action or claim for which indemnification
has or is reasonably likely to be sought by such Indemnified Person,

 

27



--------------------------------------------------------------------------------

whether or not in connection with litigation in which such Indemnified Person is
a named party. For this purpose, the Company will only be responsible for the
expense of one legal counsel (in addition to local counsel) for all Indemnified
Persons who suffered Losses in connection with such action or claim, which
counsel will be selected by the Indemnified Persons who hold a majority in value
of the outstanding Notes, Warrants and Warrant Shares held by all such
Indemnified Person, with the value, for this purpose, of the Notes and Warrants
determined by reference to the relative value of each $1,000 aggregate principal
amount of Notes, on the one hand, and Warrant to initially purchase 345 shares
of Common Stock, on the other hand, set forth in Section 9, and of the Warrant
Shares determined by reference to the value of the Warrant pursuant to which
such Warrant Share divided by the number of Warrant Shares covered thereby.

(c) The indemnity agreement set forth in this Section 10 shall be in addition to
any liabilities that the Company may otherwise have.

(d) Notwithstanding the foregoing provisions of this Section 10, no Indemnified
Person shall be entitled to indemnification under this Section 10 for any Loss
caused by the gross negligence or willful misconduct of such Indemnified Person.

11. Closing Agent Matters.

(a) The Closing Agent shall have no duties or obligations other than those
specifically set forth in this Agreement.

(b) The Closing Agent shall not be required to make any representations or have
any responsibilities as to the validity, accuracy, value or genuineness of any
certificates or documentation delivered pursuant to this Agreement.

(c) The Closing Agent shall be able to rely on, and shall be protected in acting
upon, any certificate, instrument, opinion, notice, letter or any other document
or security delivered to it by the Company or any Purchaser.

(d) The Closing Agent shall not be liable for any action taken, suffered or
omitted by it in good faith and reasonably believed by it to be authorized or
within the discretion or rights or powers conferred upon it by this Agreement
and shall not be liable for anything that it may do or refrain from doing in
connection with this Agreement except for its own gross negligence, willful
misconduct or bad faith.

(e) The Company agrees to indemnify and hold harmless Jefferies & Company, Inc.
for acting as Closing Agent hereunder from any and all reasonable costs and
expenses (including reasonable fees and expenses of counsel and other
professionals) that may be paid or incurred or suffered by it or to which it may
become subject without gross negligence, willful misconduct or bad faith on its
part by reason of or as a result of its compliance with the instructions set
forth herein or which may arise out of or in connection with the administration
and performance of its duties under this Agreement.

 

28



--------------------------------------------------------------------------------

12. Miscellaneous.

(a) Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed (i) if within domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile, or (ii) if delivered from
outside the United States, by International Federal Express (or comparable
service) or facsimile, and shall be deemed given (A) if delivered by first-class
registered or certified mail domestic, three business days after so mailed,
(B) if delivered by nationally recognized overnight carrier, one (1) business
day after so mailed, (C) if delivered by International Federal Express (or
comparable service), two (2) business days after so mailed, (D) if delivered by
facsimile, upon electric confirmation of receipt on the first business day after
the transaction and shall be delivered as addressed as follows:

 

  (i) if to the Company or the Guarantors, to:

Velocity Express Corporation

One Morningside Drive North

Building B – Suite 300

Westport, CT 06880

Attention:  Chief Financial Officer

Telephone: (203) 349-4160

Telecopy:   (203) 349-4198

 

  (ii) if to a Purchaser, at such Purchaser’s address on the signature page of
this Agreement, or at such other address or addresses as may have been furnished
to the Company in writing.

(b) Binding Effect. This Agreement shall inure solely to the benefit of and
shall be binding upon the Purchasers, the Company, the Guarantors, and their
respective successors, legal representatives and assigns, and no other person
shall have or be construed to have any legal or equitable right, remedy or claim
under or in respect of or by virtue of this Agreement or any provisions
contained in this Agreement.

(c) Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto and supersedes all prior written or oral agreements,
understandings and negotiations with respect to the subject matter hereof.

(d) Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.

(e) Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained in this Agreement shall not
in any way be affected or impaired thereby.

(f) Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived, modified, supplemented or amended except in a written

 

29



--------------------------------------------------------------------------------

instrument signed by the Company and the Purchaser to whom such waiver or
amendment shall apply. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right. No consideration shall be offered or paid to any
Purchaser to amend or consent to a waiver or modification of any provision of
any Transaction Document unless the same consideration is also offered to all
Purchasers who then hold Securities.

(g) Governing Law. THIS AGREEMENT SHALL BE CONSTRUED, PERFORMED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(h) Consent to Jurisdiction, etc.

(i) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE NEW YORK
SUPREME COURT IN THE CITY AND STATE OF NEW YORK AND ANY APPELLATE COURT
THEREFROM OR THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK AND ANY APPELLATE COURT THEREFROM (COLLECTIVELY, THE “NEW YORK COURTS”), IN
ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT RELATING
THERETO, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH PROCEEDING MAY BE HEARD AND
DETERMINED IN THE NEW YORK COURTS. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.

(ii) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IN
ANY OF THE NEW YORK COURTS. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH PROCEEDING IN ANY OF THE NEW YORK COURTS.

(iii) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY CONSENTS
TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12(a).

 

30



--------------------------------------------------------------------------------

NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

(i) Interpretation. The language used in this Agreement shall be deemed to be
the language chosen by the parties to express their mutual intent and no rule of
strict construction shall be applied against any party.

(j) Counterparts and Facsimiles. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties. This Agreement may also be executed and
delivered via facsimile, which shall be deemed an original.

(k) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(l) Remedies. Each Purchaser and each holder of the Securities shall have all
rights and remedies set forth in the Transaction Documents and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law. Any Person having any rights under any provision of this Agreement shall be
entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law. Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under the Transaction Documents, any
remedy at law may prove to be inadequate relief to the Purchasers. The Company
therefore agrees that the Purchasers shall be entitled to seek temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages and without posting a bond or other security.

(m) Payment Set Aside. To the extent that the Company makes a payment or
payments to the Purchasers hereunder or pursuant to any of the other Transaction
Documents or the Purchasers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

(n) Independent Nature of Purchasers’ Obligations and Rights. The obligations of
each Purchaser under any Unit Transaction Document are several and not joint

 

31



--------------------------------------------------------------------------------

with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Unit Transaction Document. Nothing contained herein or in
any Unit Transaction Document, and no action taken by any Purchaser pursuant
thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the Unit
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including without limitation, the rights arising out of
this Agreement or out of the other Unit Transaction Documents, and it shall not
be necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in their review and negotiation of the Unit Transaction
Documents. The Company has elected to provide all Purchasers with the same terms
and Unit Transaction Documents for the convenience of the Company and not
because it was required or requested to do so by the Purchasers.

[Signature page follows]

 

32



--------------------------------------------------------------------------------

The Company:

 

VELOCITY EXPRESS CORPORATION

By:   /s/ Edward W. Stone  

Name:

 

Edward W. Stone

 

Title:

 

Chief Financial Officer

The Guarantors:

CD&L Acquisition Corp.

Corporate Express Distribution Services, Inc.

Velocity Express Leasing, Inc.

Velocity Express, Inc.

VXP Leasing Mid-West, Inc.

VXP Mid-West, Inc.

By:   /s/ Edward W. Stone  

Name:

 

Edward W. Stone

 

Title:

 

Chief Financial Officer

 

33



--------------------------------------------------------------------------------

Purchaser:

 

Portside Growth & Opportunity Fund

By:   /s/ Jeff Smith  

Name:

 

Jeff Smith

 

Title:

 

Authorized Signatory

Address for Notices:

c/o Ramius Capital Group LLC

Attn: Jeff Smith

666 Third Avenue, 26th Floor

New York, NY 10016

USA

Purchaser, please check one of the following:

x       Purchaser is a “Qualified Institutional Buyer” as such term is defined
under Rule 144A under the Securities Act

x       Purchaser is an “accredited investor” within the meaning of Rule
501(a)(1), (2), (3) or (7) under the Securities Act

[Signature page continues]

 

34



--------------------------------------------------------------------------------

Purchaser:

 

Silver Oak Capital, L.L.C.

By:   /s/ Joseph R. Wekselblatt  

Name:

 

Joseph R. Wekselblatt

 

Title:

 

Manager

Address for Notices:

Attn: Gary Wolf

245 Park Avenue, 26th Floor

New York, NY 10167

USA

 

Purchaser, please check one of the following: ¨   Purchaser is a “Qualified
Institutional Buyer” as such term is defined under Rule 144A under the
Securities Act ¨   Purchaser is an “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) under the Securities Act

[Signature page continues]

 

35



--------------------------------------------------------------------------------

Purchaser: LibertyView Funds, L.P. By:  

/s/ Steven S. Rogers

 

Name:

 

Steven S. Rogers

 

Title:

 

Authorized Signatory

 

Address for Notices:

c/o LibertyView Capital Management

Attn: George Hartigan

111 River Street, Suite 1000

Hoboken, NJ 07030

USA

 

Purchaser, please check one of the following: x   Purchaser is a “Qualified
Institutional Buyer” as such term is defined under Rule 144A under the
Securities Act ¨   Purchaser is an “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) under the Securities Act

[Signature page continues]

 

36



--------------------------------------------------------------------------------

Purchaser: LibertyView Special Opportunities Fund, L.P. By:  

/s/ Steven S. Rogers

 

Name:

 

Steven S. Rogers

 

Title:

 

Authorized Signatory

 

Address for Notices:

c/o LibertyView Capital Management

Attn: George Hartigan

111 River Street, Suite 1000

Hoboken, NJ 07030

USA

 

Purchaser, please check one of the following: x   Purchaser is a “Qualified
Institutional Buyer” as such term is defined under Rule 144A under the
Securities Act ¨   Purchaser is an “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) under the Securities Act

[Signature page continues]

 

37



--------------------------------------------------------------------------------

Purchaser: Trust “D” for a Portion of the Assets of the Kodak Retirement Income
Plan By:  

/s/ Steven S. Rogers

 

Name:

 

Steven S. Rogers

 

Title:

 

Authorized Signatory

 

Address for Notices:

c/o LibertyView Capital Management

Attn: George Hartigan

111 River Street, Suite 1000

Hoboken, NJ 07030

USA

 

Purchaser, please check one of the following: x   Purchaser is a “Qualified
Institutional Buyer” as such term is defined under Rule 144A under the
Securities Act ¨   Purchaser is an “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) under the Securities Act

[Signature page continues]

 

38



--------------------------------------------------------------------------------

Purchaser: Radcliffe SPC, Ltd. for and on behalf of the Class A Convertible
Crossover Segregated Portfolio By:  

RG Capital Management L.P.

By:  

RGC Management Company LLC

By:  

/s/ Gerald F. Stahlecker

 

Name:

 

Gerald F. Stahlecker

 

Title:

 

Managing Director

 

Address for Notices:

c/o RG Capital Management, LP

Attn: Gerald Stahlecker

3 Bala Plaza East, Suite 501

Bala Cynwyd, PA 19004

USA

 

Purchaser, please check one of the following: x   Purchaser is a “Qualified
Institutional Buyer” as such term is defined under Rule 144A under the
Securities Act ¨   Purchaser is an “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) under the Securities Act

[Signature page continues]

 

39



--------------------------------------------------------------------------------

Purchaser: Longview Fund, LP By:  

/s/ S. Michael Rudolph

 

Name:

 

S. Michael Rudolph

 

Title:

 

CFO, Investment Advisor

 

Address for Notices:

Attn: S. Michael Rudolph

600 Montgomery Street, 44th Floor

San Francisco, CA 94111

USA

 

Purchaser, please check one of the following: ¨   Purchaser is a “Qualified
Institutional Buyer” as such term is defined under Rule 144A under the
Securities Act x   Purchaser is an “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) under the Securities Act

[Signature page continues]

 

40



--------------------------------------------------------------------------------

Purchaser: ADAR Investment Fund Ltd. By:   ADAR Investment Management LLC,
its Investment Manager By:  

/s/ Aaron Morse

 

Name:

 

Aaron Morse

 

Title:

 

COO

 

Address for Notices:

Attn: Aaron Morse

156 W. 56th Street, Suite 801

New York, NY 10019

USA

 

Purchaser, please check one of the following: x   Purchaser is a “Qualified
Institutional Buyer” as such term is defined under Rule 144A under the
Securities Act ¨   Purchaser is an “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) under the Securities Act

[Signature page continues]

 

41



--------------------------------------------------------------------------------

Purchaser: LB I Group, Inc. By:  

/s/ Eric C. Salzman

 

Name:

 

Eric C. Salzman

 

Title:

 

Senior Vice President

 

Address for Notices:

Attn: Will Yelsits

399 Park Avenue, 9th Floor

New York, NY 10022

USA

 

Purchaser, please check one of the following: x   Purchaser is a “Qualified
Institutional Buyer” as such term is defined under Rule 144A under the
Securities Act ¨   Purchaser is an “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) under the Securities Act

[Signature page continues]

 

42



--------------------------------------------------------------------------------

Purchaser: CAMOFI Master LDC By:  

/s/ Jeffrey M. Haas

 

Name:

 

Jeffrey M. Haas

 

Title:

 

Authorized Signatory

 

Address for Notices:

c/o Centrecourt Asset Management

Attn: Jeffrey Haas

350 Madison Avenue, 8th Floor

New York, NY 10017

USA

 

Purchaser, please check one of the following: x   Purchaser is a “Qualified
Institutional Buyer” as such term is defined under Rule 144A under the
Securities Act ¨   Purchaser is an “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) under the Securities Act

[Signature page continues]

 

43



--------------------------------------------------------------------------------

Purchaser: Context Advantage Fund, LP By:       

Name:

   

Title:

 

 

Address for Notices:

Attn: Michael S. Rosen

12626 High Bluff Drive, Suite 440

San Diego, CA 92026

USA

 

Purchaser, please check one of the following: ¨   Purchaser is a “Qualified
Institutional Buyer” as such term is defined under Rule 144A under the
Securities Act ¨   Purchaser is an “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) under the Securities Act

[Signature page continues]

 

44



--------------------------------------------------------------------------------

Purchaser: Context Offshore Advantage Fund, Ltd. By:       

Name:

   

Title:

 

 

Address for Notices:

Attn: Michael S. Rosen

Walkers (SPV) Limited, Walker House

P.O. Box 908GT

George Town

Cayman Islands

 

Purchaser, please check one of the following: ¨   Purchaser is a “Qualified
Institutional Buyer” as such term is defined under Rule 144A under the
Securities Act ¨   Purchaser is an “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) under the Securities Act

[Signature page continues]

 

45



--------------------------------------------------------------------------------

Purchaser: AHFP Context By:       

Name:

   

Title:

 

 

Address for Notices:

M&C Corporate Services Limited

Attn: Michael S. Rosen

Ugland House, South Church Street

Grand Cayman

Cayman Islands

 

Purchaser, please check one of the following: ¨   Purchaser is a “Qualified
Institutional Buyer” as such term is defined under Rule 144A under the
Securities Act ¨   Purchaser is an “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) under the Securities Act

[Signature page continues]

 

46



--------------------------------------------------------------------------------

Purchaser: Finch Tactical Plus Class B By:       

Name:

   

Title:

 

 

Address for Notices:

Attn: Michael S. Rosen

P.O. Box 1350

75 Fort Street, George Town

Grand Cayman

Cayman Islands

 

Purchaser, please check one of the following: ¨   Purchaser is a “Qualified
Institutional Buyer” as such term is defined under Rule 144A under the
Securities Act ¨   Purchaser is an “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) under the Securities Act

[Signature page continues]

 

47



--------------------------------------------------------------------------------

Purchaser: Lyxor/Context Fund Ltd. By:       

Name:

   

Title:

 

 

Address for Notices:

Attn: Michael S. Rosen

18 The Explanade

St. Helier, Jersey JE48RT

Channel Islands

 

Purchaser, please check one of the following: ¨   Purchaser is a “Qualified
Institutional Buyer” as such term is defined under Rule 144A under the
Securities Act ¨   Purchaser is an “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) under the Securities Act

[Signature page continues]

 

48



--------------------------------------------------------------------------------

Purchaser: ALTMA Fund SICAV PLC in Respect of the Grafton Sub Fund By:       

Name:

   

Title:

 

 

Address for Notices:

Attn: Michael S. Rosen

171 Old Bakery Street

Valletta

Malta

 

Purchaser, please check one of the following: ¨   Purchaser is a “Qualified
Institutional Buyer” as such term is defined under Rule 144A under the
Securities Act ¨   Purchaser is an “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) under the Securities Act

[Signature page continues]

 

49



--------------------------------------------------------------------------------

Purchaser: Institutional Benchmarks By:       

Name:

   

Title:

 

 

Address for Notices:

Attn: Michael S. Rosen

Olympia Capital Bermuda Limited

20 Reid Street, Williams House

Hamilton

Bermuda

 

Purchaser, please check one of the following: ¨   Purchaser is a “Qualified
Institutional Buyer” as such term is defined under Rule 144A under the
Securities Act ¨   Purchaser is an “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) under the Securities Act

[Signature page continues]

 

50



--------------------------------------------------------------------------------

Purchaser: Worldwide Transactions Limited By:       

Name:

   

Title:

 

 

Address for Notices:

Attn: Michael S. Rosen

Washington Mall - Phase I

Church Street, 4th Floor

Hamilton

Bermuda

 

Purchaser, please check one of the following: ¨   Purchaser is a “Qualified
Institutional Buyer” as such term is defined under Rule 144A under the
Securities Act ¨   Purchaser is an “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) under the Securities Act

[Signature page continues]

 

51



--------------------------------------------------------------------------------

Purchaser: Context Opportunistic Master Fund, L.P. By:       

Name:

   

Title:

 

 

Address for Notices:

Attn: Michael S. Rosen

12626 High Bluff Drive, Suite 440

San Diego, CA 92026

USA

 

Purchaser, please check one of the following: ¨   Purchaser is a “Qualified
Institutional Buyer” as such term is defined under Rule 144A under the
Securities Act ¨   Purchaser is an “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) under the Securities Act

[Signature page continues]

 

52



--------------------------------------------------------------------------------

Purchaser: Whitebox Hedged High Yield Partners LP By:  

/s/ Jonathan Wood

 

Name:

 

Jonathan Wood

 

Title:

 

CFO/Director

 

Address for Notices:

Attn: Jonathan Wood

3033 Excelsior Blvd., Ste 300

Minneapolis, MN 55416

USA

 

Purchaser, please check one of the following: x   Purchaser is a “Qualified
Institutional Buyer” as such term is defined under Rule 144A under the
Securities Act ¨   Purchaser is an “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) under the Securities Act

[Signature page continues]

 

53



--------------------------------------------------------------------------------

Purchaser: Whitebox Convertible Arbitrage Partners LP By:  

/s/ Jonathan Wood

 

Name:

 

Jonathan Wood

 

Title:

 

CFO/Director

 

Address for Notices:

Attn: Jonathan Wood

3033 Excelsior Blvd., Ste 300

Minneapolis, MN 55416

USA

 

Purchaser, please check one of the following: x   Purchaser is a “Qualified
Institutional Buyer” as such term is defined under Rule 144A under the
Securities Act ¨   Purchaser is an “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) under the Securities Act

[Signature page continues]

 

54



--------------------------------------------------------------------------------

Purchaser: Whitebox Intermarket Partners LP By:  

/s/ Jonathan Wood

 

Name:

 

Jonathan Wood

 

Title:

 

CFO/Director

 

Address for Notices:

Attn: Jonathan Wood

3033 Excelsior Blvd., Ste 300

Minneapolis, MN 55416

USA

 

Purchaser, please check one of the following: x   Purchaser is a “Qualified
Institutional Buyer” as such term is defined under Rule 144A under the
Securities Act ¨   Purchaser is an “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) under the Securities Act

[Signature page continues]

 

55



--------------------------------------------------------------------------------

Purchaser: Guggenheim Portfolio Company XXXI, LLC By:  

/s/ Jonathan Wood

 

Name:

 

Jonathan Wood

 

Title:

 

Chief Financial Officer

 

Address for Notices:

Attn: Jonathan Wood

3033 Excelsior Blvd., Ste 300

Minneapolis, MN 55416

USA

 

Purchaser, please check one of the following: x   Purchaser is a “Qualified
Institutional Buyer” as such term is defined under Rule 144A under the
Securities Act ¨   Purchaser is an “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) under the Securities Act

[Signature page continues]

 

56



--------------------------------------------------------------------------------

Purchaser: GPC LIX, LLC By:  

/s/ Jonathan Wood

 

Name:

 

Jonathan Wood

 

Title:

 

Chief Financial Officer

 

Address for Notices:

Attn: Jonathan Wood

3033 Excelsior Blvd., Ste 300

Minneapolis, MN 55416

USA

 

Purchaser, please check one of the following: x   Purchaser is a “Qualified
Institutional Buyer” as such term is defined under Rule 144A under the
Securities Act ¨   Purchaser is an “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) under the Securities Act

[Signature page continues]

 

57



--------------------------------------------------------------------------------

As to Section 5(f) and 11 only:

JEFFERIES & COMPANY, INC.

By:

 

/s/ Jonathan Cunningham

 

Name: Jonathan Cunningham

 

Title: Executive Vice President

 

58



--------------------------------------------------------------------------------

Annex I

Units Purchased

 

Name of Purchaser

   Number of Units   



--------------------------------------------------------------------------------

Annex II

Guarantors

CD&L Acquisition Corp.

Corporate Express Distribution Services, Inc.

Velocity Express Leasing, Inc.

Velocity Express, Inc.

VXP Leasing Mid-West, Inc.

VXP Mid-West, Inc.



--------------------------------------------------------------------------------

Annex III

The Company’s Form 10-K and 10-K/A under the Securities Exchange Act of 1934, as
amended (“Exchange Act”), for the fiscal year ended July 2, 2005 contained
incorrect statements of beneficial ownership of the Company’s common stock held
by the owners thereof under the caption “Security Ownership of Certain
Beneficial Owners and Management” due to a failure of the Company to correctly
account for antidilution adjustments to its Series M, N, O and P series of
convertible preferred stock and under warrants. The Company has recomputed such
beneficial ownership and is in the process of preparing and filing a 10-K/A to
reflect such ownership. The Company recomputed such ownership and reflected the
same in its definitive proxy statement filed pursuant to Section 14A of the
Securities Exchange Act in connection with its annual meeting of stockholders to
be held on June 28, 2006.



--------------------------------------------------------------------------------

Annex IV

Jurisdictions in which Qualified

 

ENTITY

   DOMESTIC   

QUALIFICATIONS

CD&L Acquisition Corp.

   DE   

Corporate Express Distribution Services, Inc.

   MI    —

Velocity Express Corporation

   DE    MN, CT

Velocity Express Leasing, Inc.

   DE    AL, AR, AZ, CA, CO, CT, FL, GA, IA, ID, IL, IN, KS, KY, LA, MA, MD, ME,
MI, MN, MO, MS, NC, ND, NE, NH, NJ, NM, NV, NY, OH, OK, OR, PA, RI, SC, SD, TN,
TX, UT, VA, VT, WA, WI, WV

Velocity Express, Inc.

   DE    AL, AR, AZ, CA, CO, CT, DC, FL, GA, IA, ID, IL, IN, KS, KY, LA, MA, MD,
ME, MI, MN, MO, MS, NC, ND, NE, NH, NJ, NM, NV, NY, OH, OK, OR, PA, RI, SC, SD,
TN, TX, UT, VA, WA, WI, WV

VXP Leasing Mid-West, Inc.

   DE    IL

VXP Mid-West, Inc.

   DE    IL

 

62



--------------------------------------------------------------------------------

Annex V

Capitalization

V.A Current Capitalization:

 

     April 1, 2006        (In thousands
except for per
share data)  

Long-term debt

   $ 75  

Shareholders’ equity:

  

Preferred stock, $0.004 par value, 299,515 shares authorized 10,304 shares
issued and outstanding at April 1, 2006

     33,393  

Common stock, $0.004 par value, 700,000 shares authorized 16,965 shares issued
and outstanding at April 1, 2006

     68  

Stock subscription receivable

     (7,543 )

Additional paid-in-capital

     313,035  

Accumulated deficit

     (318,071 )

Accumulated other comprehensive income - Foreign currency translation

     24           

Total shareholders’ equity

     20,906           

Total capitalization

     20,981           



--------------------------------------------------------------------------------

Annex V

Capitalization

(continued)

 

V.B Pro Forma Capitalization:

 

     Pro Forma
April 1, 2006        (In thousands
except for per
share data)  

Long-term debt

   45,557  

Shareholders’ equity:

  

Preferred stock, $0.004 par value, 299,515 shares authorized 49,515 shares
issued and outstanding at April 1, 2006 Pro forma

   73,949  

Common stock, $0.004 par value, 700,000 shares authorized 19,891 shares issued
and outstanding at April 1, 2006 Pro forma

   80  

Stock subscription receivable

   —    

Additional paid-in-capital

   350,914  

Accumulated deficit

   (328,118 )

Accumulated other comprehensive income - Foreign currency translation

   24         

Total shareholders’ equity

   96,850         

Total capitalization

   142,408         

 

64



--------------------------------------------------------------------------------

Annex VI

Contraventions and Consents

 

A. Contraventions:

See below.

 

B. Consents:

The proposed transaction with CD&L, Inc. is restricted under the terms of a
credit facility of CD&L with Bank of America N.A. (“BOA”). BOA’s consent or
waiver of the proposed merger with the Company will be required to avoid a
default under such facilities.



--------------------------------------------------------------------------------

Annex VII

IP Disclosures

On November 30, 2000, Velocity Express, Inc. entered into a Settlement Agreement
with Velocity Courier, Inc. in connection with the parties’ use of certain
“Velocity” trademarks. Pursuant to the terms of the settlement, Velocity
Express, Inc. is permitted to use the Velocity trademarks anywhere in the United
States except for the City of Chicago and the territory that extends 50 miles
from the Chicago city limits, but within the State of Illinois. The Settlement
Agreement required Velocity Express, Inc. to amend its trademark applications to
reflect this exclusion. The Company anticipates that it will initiate concurrent
use proceedings in order to clarify territorial rights with respect to two
“Velocity” trademark registrations (Velocity and Velocity Express).



--------------------------------------------------------------------------------

Annex VIII

Use of Proceeds

(in millions)

 

Cobra Equity - Cash

   $ 52.1

Cobra Equity - Bonds

   $ 3.2

Cobra Equity - Velocity common

   $ 3.2       

Cobra Equity Price - Total

   $ 58.5       

COC / Severance - Cash

   $ 1.0       

Total Purchase Price

   $ 59.5       

Refinance Viper Senior Debt

   $ 21.5

BET Notes

   $ 5.8

1st Cash Interest Payment

   $ 4.4

Balance Sheet Cash

   $ 22.6

Transaction Fees - Cash

   $ 7.6

Transaction Fees - Non-Cash

   $ 4.1       

Total Uses (MM)

   $ 125.5       

 

67



--------------------------------------------------------------------------------

Annex IX

Form of Briggs & Morgan P.A. Opinion

[Attached]



--------------------------------------------------------------------------------

Annex X

Executive Officers Subject to Lock-up

Vincent Wasik

Jeff Hendrickson

Edward W. Stone (Ted)

Kay P. Durbin

Andrew B. Kronick

 

69